







CITATION:
Rondel v. Robinson
Estate
, 2011
                ONCA 493



DATE: 20110706



DOCKET: C52441



COURT OF APPEAL FOR ONTARIO



Rosenberg, Feldman and
Juriansz
JJ.A.



BETWEEN



Dr. Richard
Rondel



Applicant
                (Appellant)



and



Sheldon
                Norman Silverman, Estate Trustee of the Estate of Blanca Esther
                Robinson, deceased, Douglas Shawn Robinson, Kelly Anne Robinson, John
                Robinson, Frank
Melo
, Teresa
Fernandes

Melo
,
Itziar
Fernandez, Maria
Pilar

Hurtado
and
Covadonga
Fernandez




Respondents (Respondents)

AND

In the
                Matter of the Estate of Blanca Esther Robinson, Deceased

BETWEEN

Sheldon Norman Silverman, Estate Trustee
                of the Estate of Blanca Esther Robinson, deceased

Applicant (Respondent)

and

Dr. Richard
Rondel
, Douglas Shawn
                Robinson, Kelly Anne Robinson, John Robinson, Frank
Melo
,
                Teresa
Fernandes

Melo
,
Itziar
Fernandez, Maria
Pilar

Hurtado
and
Covadonga
Fernandez

Respondents
(Appellant, Dr. Richard
Rondel
) and (Respondents)




Timothy G.
Youdan
and Nadia M.
Harasymowycz
, for Dr. Richard
Rondel

Archie J.
Rabinowitz
and Angela Casey,
                for Sheldon Norman Silverman

Derek Jackson, for Kelly Anne Robinson



Heard: February 3, 2011



On appeal from the judgment of Justice Edward P. Belobaba of
                the Superior Court of Justice dated June 24, 2010, with reasons reported at
                [2010] O.J. No. 2771.





Juriansz
J.A.:



OVERVIEW

[1]

In this appeal, the appellant
    and Mr. Silverman ask the court to reconsider the common law position in Canada
    on the admissibility of direct extrinsic evidence of a testators intention in
    the face of an unambiguous will. There were two applications brought before the
    application judge. The first application was brought by the estate trustee,
    Sheldon Silverman, for advice and direction regarding the interpretation of a
    will executed by Blanca Robinson (the 2006 Canadian Will) on August 23, 2006.
    The second application, supported by Mr. Silverman, was brought by a
    beneficiary, Dr. Richard
Rondel
, for an order setting
    aside the grant of probate and rectifying the 2006 Canadian Will by deleting
    the revocation clause. For the requested relief to be effective, Dr.
Rondel
and Mr. Silverman also require the phrase other
    than property dealt with by my Spanish Will dated June 7, 2002 to be added to
    the general disposition clause.

[2]

The application judge held that
    the 2006 Canadian Will could not be rectified and that the revocation clause
    could not be deleted. Accordingly, he dismissed the two applications. Mr.
    Silverman and Dr.
Rondel
appeal that decision to this
    court. For the reasons that follow, I would dismiss the appeal.

FACTS

[3]

Blanca Robinson (the
    testator)
[1]
was born
    in Spain in 1933. She trained as a nurse in Madrid and later moved to the UK,
    where she met Dr.
Rondel
who was training as a
    surgical intern at the same hospital. In the 1960s, she
emigrated
to Canada and became a Canadian citizen. She met and married Tom Robinson. In
    1990, Tom developed Alzheimers disease and was institutionalized. While en
    route to Spain to explore treatment options for her husband, she reconnected
    with Dr.
Rondel
and, some time later, the two of them
    developed a relationship.

[4]

The testator owned property in
    Spain, England and Canada.  She also
    owned a condominium property in Naples, Florida, in joint tenancy with Dr.
Rondel
. In June 2002, she executed a will in Spain (the
    2002 Spanish Will) that was intended to deal with her European property: a
    flat in London, an apartment in
Altea
, Spain, and
    monies in two Spanish bank accounts. The European property was to go in equal
    shares to her two sisters with a life interest to Dr.
Rondel
in the London flat. The 2002 Spanish Will made it clear that the testator had
    executed another will in Canada for property outside of Europe.

[5]

In July 2005, the testators
    husband died. Shortly after his death, the testator faxed her solicitor, Mr.
    Silverman, drafting instructions regarding a new will. The first fax, dated
    September 13, 2005, instructed Mr. Silverman to draft a new will dealing with
    the entire residue of my estate. The faxed letter, entitled Re: New Will,
    directed that her estate be divided into various portions among her two
    step-children, her brother-in-law, two close business friends and two nieces.
    It did not include any portion of the estate to either of the testators
    sisters. One day later, on September 14, 2005, the testator faxed revised instructions
    to Mr. Silverman entitled Re: New Will  revision 14 Sep 05 (the 2005
    Will). These instructions, again dealing with the entire residue of my
    estate, added only one sister, Maria
Pilar

Hurtado
who lived in Canada, as a beneficiary.

[6]

Mr. Silverman drafted the new
    Will according to the testators instructions. However, he did not ask her
    about any previous wills, the location of all her assets or about her family
    and significant others. He prepared the testators 2005 Will with a general
    clause disposing of
all my
    property of every nature and kind and
wheresoever
situate and a standard
revocation clause revoking all
    prior wills. Mr. Silverman reviewed the 2005 Will with the testator clause by
    clause before she executed it in September, 2005.

[7]

In July 2006, the testator
    learned that she had an inoperable brain
tumour
and a
    very short time to live. She called Mr. Silverman and decided to make a bequest
    of $1 million to Dr.
Rondel
. The addition of this
    specific bequest was the only change from the 2005 Will. The 2006 Canadian Will
    again contained a revocation clause and general dispositive clause. The
    testator reviewed and signed this Will on August 23, 2006. She passed away
    shortly after on October 7, 2006.

[8]

Mr. Silverman began to
    distribute the Canadian assets in accordance with the 2006 Canadian Will. He
    was not aware of the 2002 Spanish Will and the fact that the testator had
    European assets. These only came to his attention when he was advised that the
    English court would not admit the 2002 Spanish Will to probate and would only
    do so if the 2006 Canadian Will was rectified to make clear that the Spanish
    Will had not been revoked. This led to the applications brought by Mr.
    Silverman and Dr.
Rondel
for interpretation and
    rectification of the 2006 Canadian Will, which had already been probated.

THE AFFIDAVIT EVIDENCE

[9]

Mr. Silvermans application was
    supported by two affidavits  one from him and one from Elizabeth Budi, a
    long-time friend and
neighbour
of the testator and the
    testators former lawyer. In his affidavit, Mr. Silverman set out his
    interactions with the testator that led to the execution of the 2006 Canadian
    Will. As noted above, he received faxed written instructions from her on
    September 13, 2005 that stated she would be grateful if you would draw up a
    new Will for me and indicated that the terms would be [o]n my death, after
    all expenses have been paid, the entire residue of my estate is to be divided
    into four equal parts. The next day he received further faxed written
    instructions from her stating, I have revised the terms of my Will and would
    now like my estate to be divided into FIVE  not four  equal parts. The new
    fifth part was to go to her sister Maria
Pilar

Hurtado
. Mr. Silverman prepared the Will including
    revocation and general disposition clauses.

[10]

Mr. Silvermans affidavit set
    out the contents of his memo to file in regard to an August 22, 2006 meeting
    with the testator:

Blanca Robinson, along with her
    friend Richard
Rondel
attended at my office at 4:00
    p.m. We chatted together for approximately ten to fifteen minutes, and then
    Richard
Rondel
went to the reception area. I shut my
    door andBlanca and I talked about her Will. I went through every clause in it
    with her. Then she asked to see the original Will [the 2005 Will] which she
    read. She said she wanted to leave something to Richard
Rondel
.
Either a share of her estate with the other beneficiaries.
I suggested she could leave a monetary amount instead of a share.
After much thought she said $1 million.
She knew exactly
    what she was doing and talked about her relationship with Richard
Rondel
. She is of sound mind and even told me that Richard
Rondel
really did not want anything from her estate.

[11]

Mr. Silverman also explains
    that he did not know about the 2002 Spanish Will that governed the testators
    European property; the testator never mentioned that Will in her meetings with
    him, nor that she had European assets. Mr. Silverman goes on to state his view
    that the testator did not direct her mind to the revocation clause and intended
    the 2006 Canadian Will to deal only with her Canadian assets. According to him,
    she did not intend to revoke the Spanish Will.

[12]

Ms. Budi deposed that she and the
    testator were close friends for 25 years and that she had many discussions with
    the testator about her business and personal issues, including the disposition
    of her Canadian and European assets. It was Ms. Budis firm belief that the
    testator would not have intended to revoke her Spanish Will.

[13]

Dr.
Rondel
filed an affidavit on his application for rectification. Dr.
Rondel
described his loving relationship with the testator in
    detail, including how he and the testator lived together for some fourteen
    years at the London flat, and how we treated each other as spouses, and indeed
    were treated as such by our respective families. He states that after the
    testators husband died, the testator and he planned to marry. They were unable
    to because the testator became ill.  Dr.
Rondel
deposes that the testator would constantly make
    reference to the fact that he would be able to continue to live in the London
    flat after her death. He is convinced that the testator did not intend to
    revoke her Spanish Will, and offers his opinion that the testators 2006
    Canadian Will, as executed, did not accurately reflect the testators intentions,
    and was not approved by her prior to it being executed.

[14]

The respondents did not
    cross-examine upon any of these affidavits. Kelly Robinson, the testators stepdaughter,
    took the position that the language in the revocation clause was clear and
    unambiguous, that the provisions in the 2006 Canadian Will were reviewed by the
    testator and met with her knowledge and approval, and that the extrinsic
    affidavit evidence tendered by the applicants was inadmissible. The respondents
    maintain this position on appeal.

THE APPLICATION JUDGES DECISION

[15]

The application judge held that
    if a testators intent could be determined simply by third party affidavits, he
    would have found, based primarily on Dr.
Rondels

affidavit, that
the testator never intended to revoke her
    Spanish Will. Looking only at the affidavits, the application judge would have
    found that the testator wanted the Spanish and Canadian Wills to co-exist 
    that the 2002 Spanish Will would continue to deal with her European property.

[16]

The application judge found
    that the 2006 Canadian Will was drafted in accordance with the testators instructions,
    that Mr. Silverman went through the Canadian Will with the testator clause by
    clause and there was no suggestion or any evidence of any drafting errors. He
    found that the testator read and approved the language in the 2006 Canadian
    Will.

[17]

After a thorough review of the
    common law position on the rectification of wills in Canada and the United
    Kingdom, the application judge dismissed the applications. He held:

[45]     The position being urged by the applicants
    would give the court the following power: Even where there is no ambiguity on
    the face of the will, and no drafting error of any sort, and the will has been
    reviewed and approved by the testator before it was executed, the court may
    nonetheless intervene and rectify simply on the basis of third party affidavit
    evidence that the testator was mistaken and did not mean what she said.

[46]     This would be a significant change in the law.

ISSUE

[18]

There is only one issue raised
    by this appeal: Did the application judge err by holding that the affidavit
    evidence
tendered by
the appellant and
    Mr. Silverman regarding the testamentary intentions of the testator was not
    admissible
to interpret the
2006 Canadian
Will
?

ANALYSIS

[19]

I have set out the single issue above, even though the
appellant and Mr. Silverman
advance
a number of
    technical
arguments
. The appellant argues that the application judge could have (a)
    rectified the 2006 Canadian Will by using the deletion power to delete the
    revocation clause, or (b)
exercised
his interpretation function to interpret the 2006 Canadian Will to
    deal only with the testators Canadian property so that the European assets
    could be distributed under the 2002 Spanish Will. Mr. Silverman adds the
    argument that the application judge could have
rectified the 2006 Canadian Will by granting
the equitable remedy of rectification.

[20]

These arguments are all based
    on
the
premise that the application judge had been able to find as a fact that the
    testator did not intend to revoke her 2002 Spanish Will. The arguments then
    proceed to
address how the
    application judge should have given effect to this finding of fact. I do not
    need to discuss these arguments in any detail because I agree with the
    application judge that he had no legal route to make that finding. I therefore
    do not accept the initial premise.

[21]

As I
read his decision,
    the application judge did not find as a fact that the testator
intended not
to revoke her 2002 Spanish Will. Rather, the
    application judge took care to indicate that he was engaging in hypothetical
    reasoning
assuming
the affidavit evidence of the appellant and Mr. Silverman was
    admissible. At the outset of his consideration of this evidence, he said, 
If
a testators intent could be determined simply by third party affidavits, I
would
find, based primarily on Dr.
Rondels
affidavit, that
    the testator never intended to revoke the Spanish Will (emphasis added). The
    word if in introducing his observations about the evidence and his use of the
    phrase I would find make obvious that he was indulging in a hypothesis.
    Later, he commented at
para
. 29 that 
[I]f
a
    mistake was made, it was made by the testator (emphasis added). The
    application judge then devoted the majority of his reasons to explaining that
    the third party affidavit evidence of the testators intentions was not
    admissible.

[22]

It seems to me that the essence
    of the appellants and Mr. Silvermans position is that the application judge,
    sitting as a court of construction, should have admitted the evidence. As I
    conclude
that the application
    judge was correct to reject the evidence tendered in this case, I need go no further. It is
unnecessary to embark on a technical discussion of the courts
    deletion power, the scope of its interpretation function and the equitable
    remedy of rectification.

[23]

No doubt the appellant and Mr.
    Silverman are correct that the task of the application judge, sitting as a
    court of construction, was to give effect to the testators testamentary
    intentions. The fundamental purpose of the law of wills is to give effect to
    the testamentary intentions of the testator for the distribution of her estate.
    The general rule of the common law is that in construing a will, the court must
    determine the testators intention from the words used in the will, and not
    from direct extrinsic evidence of intent.

[24]

Of course, it is always
    possible that the testators expression of her testamentary intentions may be
    imperfect. When a will takes effect and is being interpreted, the testator is
    no longer available to clarify her intentions.  Extrinsic evidence is admissible to aid the construction of the will.
    The trend in Canadian jurisprudence is that extrinsic evidence of the
    testators circumstances and those surrounding the making of the will may be
    considered, even if the language of the will appears clear and unambiguous on
    first reading. Indeed, it may be that the existence of an ambiguity is only
    apparent in the light of the surrounding circumstances. This approach was noted
    and explicitly adopted by
Bayda
J.A. in
Haidl
v.
Sacher
(1979), 106 D.L.R. (3d) 360 (Sask. C.A.). He traced this approach to the
    Supreme Court of Canada decision in
Marks
    v. Marks
(1908), 40 S.C.R. 210.
Bayda
J.A.s
    decision has been followed by a number of trial courts of this province,
    notably in
Furfaro
v.
Furfaro
,

[1986] O.J. No. 280 (S.C.), leave to
    appeal to the C.A. refused, [1986] O.J. No. 889.

[25]

The extrinsic evidence tendered
    by the appellant and Mr. Silverman, however, goes beyond providing evidence of
    the facts and circumstances surrounding the making of the testators 2006 Canadian
    Will. I refer, as examples to the following:


i.

Dr.
Rondels
sworn statement that Blanca always assured me that, even if she passed away before
    I did, that I would be able to remain in the UK flat;


ii.

Mr. Silvermans hearsay
    evidence: I have also discussed this issue with the deceaseds long-time
    friend,
neighbour
and lawyer, Elizabeth Budi, and she
    has advised me that, based on her many discussions with the deceased, she is
    confident that the deceased would have intended the Canadian Will to govern her
    Canadian assets only, and his expression of absolute certainty that Blanca
    intended that her Canadian will deal only with her Canadian assets;


iii.

Ms. Budis general assertion
    that [b]
ased
on my long-term personal and
    professional relationship with Blanca, it is my firm belief that she would have
    intended any Canadian will that she might make to govern her Canadian assets
    only, and any Spanish/European will that she might make to govern all her
    European assets. Thus, with respect to the particular wills under
    consideration, I firmly believe and I am confident that Blanca would have
    intended the Canadian Will to govern her Canadian assets only, and the Spanish
    Will to govern all her European assets.

[26]

This evidence goes beyond
    attempting to establish the facts and circumstances surrounding the testators 2006
    Canadian Will. Rather, it purports to directly address what she intended to
    include in her Will but did not include. The evidence is
conclusory
in nature.
Bayda
J.A. was careful in
Haidl
to
    emphasize that he was not speaking about such evidence. He indicated that he
    was discussing evidence of:

[S]
uch
circumstances as the character and occupation of the testator; the amount,
    extent and condition of his property; the number, identity, and general
    relationship to the testator of the immediate family and other relatives; the
    persons who comprised his circle of friends, and any other natural objects of his
    bounty.

[27]

The law properly regards the
    direct evidence of third parties about the testators intentions to be
    inadmissible. There would be much uncertainty and estate litigation if
    disappointed beneficiaries like Dr.
Rondel
could
    challenge a will based on their belief that the testator had different
    intentions than those manifested in the will.

[28]

An apt example is
Reishiska
v. Cody
, 1967
CarswellSask
97 (C.A.). In that case, the testator made a will in which she bequeathed her
    land to her niece and nephew on the condition that they arrive in Canada within
    15 years of her death, or else the land would be transferred absolutely to the
    defendant. The niece and nephew arrived in Canada, but the defendant sought to
    introduce evidence that the testator intended that the niece and nephew be
    landed immigrants or permanent residents, not just visitors. The evidence was
    inadmissible because it attempted to establish a contrary intention to that
    determined by giving the words of the will their ordinary and natural meaning.
    To admit the evidence would have created uncertainty where no uncertainty
    existed in the words of the will.

[29]

An exception to the general
    rule excluding direct extrinsic evidence of intent in a court of construction
    arises where there is an equivocation in the will. The principle is set out
    in Feeney,
The Canadian Law of Wills:
    Volume 2 Construction
, 2d ed. (Toronto: Butterworths, 1982), at p. 56:

There is an equivocation only
    where the words of the will, either when read in the light of the whole will
    or, more usually, when construed in the light of the surrounding circumstances,
    apply equally well to two or more persons or things. In such a case, extrinsic
    evidence of the testators actual intention may be admitted and will usually
    resolve the equivocation.

[30]

In
Re Bruce Estate
(1998), 24 E.T.R. (2d) 44 (Y.S.C.), the court held
    that the term equivocation is a term of art that has a special meaning in
    law. The court cautioned against simply equating it with either ambiguity or
    mere difficulty of interpretation, otherwise there would be no need for rules
    of interpretation and construction.

[31]

The affidavits of Mr.
    Silverman, Ms. Budi and Dr.
Rondel
do furnish
    evidence of some of the surrounding circumstances in this case. Before drafting
    her Will, Mr. Silverman did not ask the testator about her previous Will, did
    not review her assets and their location with her, and did not canvass with her
    the people who she might consider including in the Will. Nor, did she offer any
    of this information to Mr. Silverman. Taken together, this evidence might give
    rise to speculation that the testator did not turn her mind to the effect the
    2006 Canadian Will would have on the 2002 Spanish Will and the European assets.
    However, when considered in the light of all the surrounding circumstances
    including this evidence, there is not the slightest equivocation in the
    testators 2006 Canadian Will. The words of the 2006 Canadian Will are clear.
    As the application judge found, this was not a case about a typographical
    error, a solicitors misunderstanding of the testators instructions or a
    solicitors failure to implement the testators instructions. Rather, the
    solicitor drafted the testators Will in accordance with her instructions to deal
    with the entire residue of my estate, and she reviewed and approved of the
    language in the Will before executing it.

[32]

The admissible evidence of the
    surrounding circumstances cannot support the inference that the testator did
    not intend to revoke the Spanish Will. Mr. Silverman and Dr.
Rondel
need to rely on the direct evidence of the
    testators intent in their affidavits, and urge this court to expand the common
    law to allow them to do so.

[33]

It has been previously
    suggested that such evidence should be admitted to aid the interpretation of
    wills. The courts attention was drawn to a 1982 report of the Law Reform
    Commission of British Columbia that recommended eliminating the exclusionary
    rules of evidence and admitting all evidence in aid of interpretation that
    meets the normal evidentiary test of relevance. The recommendation was not
    accepted.

[34]

I prefer the different view
    taken by the Succession Law Reform Project reporting to the British Columbia
    Law Institute in a 2006 Report:

The
    view that has prevailed in the Succession Law Reform Project, however, is that
    removing all restrictions on admission of extrinsic evidence of intent would
    allow excessive scope for attempts to secure an interpretation contradicting
    the actual terms of the will. Fabrications or fantasies of the he really meant
    me or he always said I would get the house variety could be advanced much
    more easily than they can be under the present law. The Testate Succession
    Subcommittee and Project Committee were not as confident as the Commission had
    been that litigation over the meaning of wills would not increase if evidence
    of testamentary intent were made admissible without restriction. They were not
    prepared to endorse the former Commissions recommendation to abrogate entirely
    the exclusionary rule regarding extrinsic evidence of intent.

[35]

I agree. The evidence of
    disappointed beneficiaries and other third parties is simply not as probative
    of testators intentions as their own clear and unambiguous expressions in the
    will. Departing from the well-established general exclusionary rule would not
    lead to a more faithful implementation of testators true intentions. It would,
    however, lead to increased litigation. I agree with the observation of Brown J.
    in
Re
Kaptyn
Estate
(2010), 102 O.R. (3d) 1 (S.C.) at
para
.
    36:

The
    rationale for this principle of admissibility rests in preserving the role of
    the written will as the primary evidence of the testators intention and
    avoiding displacing the written will with an oral will gleaned from evidence
    of the testators declarations of intent. [Footnotes omitted.]

[36]

A testator of sound mind knows
    her intentions and is able to express them. The very raison dêtre of a written
    will, formally executed, is to record the testators own expression of
    intentions. The formalities required for the proper execution of the will
    advance that goal by confirming that the will provides an accurate record of
    those intentions.

[37]

Third-party evidence of a
    testators intentions gives rise to both reliability and credibility issues.
    Credibility is a concern because would-be beneficiaries can, without fear of
    contradiction by the deceased, exaggerate their relationship and fabricate the
    promises of bequests. Reliability is a concern because testators are not
    obliged to write their wills to accord with the sincere or mendacious
    assurances they may have given to those close to them. Until they die,
    testators may freely revoke or vary the directions they have given for the
    distribution of their estates. The evidence of third parties, who cannot
    directly discern the mind of the testator, is logically incapable of directly
    proving the testators intent.

[38]

In my view, there is no
    question about the good sense of the common law rule excluding direct extrinsic
    evidence of a testators intent.

CONCLUSION

[39]

The application judge was
    correct to find that the evidence of Mr. Silverman, Ms. Budi and Dr.
Rondel
directed to establish the testators true
    testamentary
intentions was
inadmissible. I am
    satisfied that it would not be wise to extend the exceptions to the common law
    exclusionary rule to allow the admission of the type of evidence tendered in
    this case. For these reasons, I would dismiss the appeal.

[40]

The respondent, Kelly Anne
    Robinson, is entitled to her costs of the appeal. I would fix them in the
    amount of $10,000. I would not have them paid out of the estate but would make
    them payable jointly and severally by the appellant and Mr. Silverman.

R.G.
Juriansz
J.A.

I agree M. Rosenberg
    J.A.

I agree K. Feldman
    J.A.

RELEASED: July 06, 2011





[1]

I use testator as
    it is the modern gender neutral term.



